Citation Nr: 0947133	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-27 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to 
September 1964.  He also served in the U. S. Army Reserves 
from which he retired in December 2000.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating 
determinations of the VA Regional Office (RO) in Reno, Nevada 
that denied service connection for COPD.

The Veteran was afforded a personal hearing in September 2009 
before the undersigned Veterans Law Judge sitting at Reno, 
Nevada.  The transcript is of record.


FINDINGS OF FACT

1.  COPD was first manifest many years after discharge from 
active duty.  

2.  COPD is unrelated to service.  


CONCLUSION OF LAW

Chronic obstructive pulmonary disease was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his doctor has told him that he 
developed COPD as the result of inhaling 20 years of diesel 
fuel in service and the reserves.  He contends that service 
connection for COPD is thus warranted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant. Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), petition for 
cert. filed (U.S. March 21, 2008) (No. 07-1209).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.  

Here, the Veteran was sent a letter in December 2006 prior to 
the initial unfavorable decision on the claim.  The letter 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  No communication 
of record satisfies the criteria under Dingess.  However, 
since the claim on appeal is being denied, no rating 
percentage or effective date will be assigned.  Thus, any 
notice deficiency in this regard is moot.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive VA and private clinical records have 
been associated with the record and reviewed in detail.  The 
Veteran was afforded a personal hearing in September 2009.  A 
private clinic note in support of the claim has been 
considered.  

VA's duty to assist the Veteran in the development of the 
claim includes providing an examination when indicated. See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  They are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim. 38 U.S.C. § 5103A (d) and 38 
C.F.R. § 3.159(c) (4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the record does contain a private opinion that 
ostensibly relates to the disorder for which service 
connection is claimed.  However, it is not found to satisfy 
even the low threshold of McLendon for reasons discussed 
below.  The Veteran's contentions do not rise to the level of 
the "indication of an association" referred to in 38 U.S.C.A. 
§ 5103A or in McLendon.  To the extent that he has disability 
(COPD) and that it was first manifest years after service, 
the record, including lay and medical evidence is adequate to 
enter a decision.  Given these factors, the Board does not 
find that a remand for VA examination is required. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate 
any additional existing evidence that is necessary or is able 
to be secured for a fair adjudication of the claim that has 
not been obtained.  Therefore, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist in the development of the claim. Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claim 
is ready to be considered on the merits.

The record establishes that during the hearing in September 
2009, the VA Veterans Law Judge noted the evidence that would 
be considered and what was needed for a grant of service 
connection.  A potential evidentiary defect was identified 
and a suggestion for a cure was addressed.  The actions of 
the Veterans Law Judge supplement VCAA and comply with 
38 C.F.R. § 3.103 (2009).  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2009).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).  

Factual Background

The Veteran's service clinical records reflect no treatment 
for lung symptoms.  On examination in July 1964 for discharge 
from active duty, the lungs and chest were evaluated as 
normal.  A chest X-ray was read as normal.  The appellant 
denied any respiratory or lung symptoms, including asthma, 
shortness of breath, chest pain or chronic cough.  

A claim for COPD was received in September 2006.  VA 
outpatient clinical records dating from September 2005 
reflect that the Veteran was seen for complaints of chest 
pain for which he underwent CT (computed tomography) 
angiography of the pulmonary arteries.  Mild emphysematous 
changes and mild bronchiectasis were observed.  He indicated 
that within the last few months, he had developed windedness 
after climbing stairs or walking 100 yards, when previously 
he was able to walk a couple of miles without difficulty.  He 
stated that he had quit smoking five months before, but had 
smoked for 40 years before.  Pulmonary function tests were 
performed in November 2005 and were interpreted as showing a 
severe obstructive defect.  A "new" diagnosis of COPD was 
recorded in December 2005.  Subsequent VA outpatient records 
dating into 2009 chronicle continuing treatment for COPD 
symptoms.  The Veteran admitted to continuing to smoke on a 
number of visits while on other occasions, he related that he 
had quit.  

The Veteran's private physician, D. S. Gothelf, D.O., wrote 
in April 2007 that "[a]fter reviewing [the Veteran's] 
military medical records it is my opinion that this patient's 
current medical condition are [sic] a result of an injury, 
disease, or event that occurred during his military 
services."  

The Veteran presented testimony on personal hearing on appeal 
in September 2009 to the effect that he did not have 
breathing problems in service.  He related that three to four 
years before the current date, he had developed breathing 
problems and that his doctor had told him that this was 
possibly due to inhaling tanker diesel fumes for 20 years 
while in the military.  The appellant testified that he had 
been a smoker in the past but did not currently smoke.  

Legal Analysis

As indicated above, the Veteran's service treatment records 
do not refer to any respiratory or lung complaints, nor was 
any disability of this nature clinically demonstrated until 
2005.  Rather, the pertinent service records were normal.  
The appellant himself testified on personal hearing in 
September 2009 that he did not have any breathing problems in 
service.  There is no showing of any continuity of in-service 
symptomatology, or evidence of a chronic lung disorder 
deriving from service.  

The appellant asserts, however, that his personal physician 
has related COPD to inhaling diesel fumes during his 20 years 
of military service and training.  To this end, he has 
submitted a statement in support of the claim from Dr. 
Gothelf who only broadly states that some condition is 
related to service.  Although stating that he had perused the 
appellant's military medical records, not only does Dr. 
Gothelf not corroborate the Veteran's contentions that COPD 
is related to inhalation of chemical fumes in service, he 
also does not specify any particular disability, disease or 
injury which might be related to the Veteran's time in the 
military.  The opinion is cursory, vague, and 
unsubstantiated, and does not address the primary question 
for consideration in this instance - whether COPD is related 
to service.  It therefore lacks probative value.  Statements 
from doctors which are inconclusive as to a disease cannot be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service. Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. 
App. 104, 145-6 (1993).  We again note that this evidentiary 
defect was identified during the hearing and he was provided 
an opportunity to cure the defect, but did not.  In this 
case, we hold that the connection between what a physician 
said and this layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
probative evidence.  Robinette v. Brown, 8 Vet. App. 69, 
(1995). 

The only evidence that relates the Veteran's COPD to his 
military service is his own statements and testimony.  
However, while lay statements may be competent to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation (38 
U.S.C.A. § 1153(a) (West 2002 & Supp. 2009; 38 C.F.R. 
§§ 3.303(a), 3.159(a) (2009); see Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007). See also Buchanan v. Nicholson, 
451 F.3d 1336, 1337 (Fed. Cir. 2006)), COPD requires 
specialized training for a determination as to its causation, 
particularly when first manifest long after service.  It is 
therefore not susceptible to a lay opinion as to this 
question.  

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
COPD is related to his service or to any incidents therein.  
The Board thus finds that the preponderance of the evidence 
is against the claim and service connection must be denied. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990)


ORDER

Service connection for COPD is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


